Exhibit 10.38 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of , 2016, is made by and between Towerstream Corporation, a Delaware corporation (“Company”), and the holder of Warrants (as defined herein) signatory hereto (the “Holder”). WHEREAS, pursuant to that certain Securities Purchase Agreement (the “Purchase Agreement”), dated as of , 2016, by and between the Company and the Holder, whereby, among other things, the Holder purchased from the Company warrants (the “Warrants”) to purchase shares of the Company's common stock (the “Common Stock”), which such purchase and sale closed on , 2016; WHEREAS, holders of the Company’s securities desire to consent to the offering and sale of up to $5,000,000 of common stock by the Company in a registered public offering (the “Offering”) intending to satisfy the requirements of Nasdaq listing Rule 5635(d),, in consideration of which, Company has agreed to issue the Shares for the Exchange Securities (as such terms are defined below) as provided herein, which consent is required pursuant to the Securities Purchase Agreement by and between certain investors and the Company dated June 17, 2016 until the six month anniversary thereof; WHEREAS, the Holder holds such number of Warrants as set forth on Schedule A hereto (such Warrants, the “Exchange Securities”); and WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”), the Company desires to exchange with the Holder, and the Holder desires to exchange with the Company, the Exchange Securities for shares of Common Stock. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and Holder agree as follows: 1.
